UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F oREGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 or þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to or oSHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number 0-9266 AVINO SILVER & GOLD MINES LTD. (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) British Columbia, Canada (Jurisdiction of incorporation or organization) 455 Granville Street, Suite 400 Vancouver, British Columbia V6C 1T1, Canada (Address of principal executive offices) David Wolfin, 455 Granville Street, Suite 400 Vancouver, British Columbia V6C 1T1, Canada, Tel:604-682-3701, Email: dwolfin@oniva.ca (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Not Applicable Not Applicable Title of Each Class Name of Each Exchange on Which Registered Securities registered or to be registered pursuant to Section 12(g) of the Act: Common Shares, without Par Value (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: Not Applicable (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. There were 20,584,727 common shares, without par value, issued and outstanding as of December 31, 2009. . Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYesþNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. oYesþNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Fileo Accelerated Filero Non-Accelerated Filerþ Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP o International Financial Reporting Standards as issuedOther þ by the International Accounting Standards Boardo If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17 þ Item 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS.) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. YesoNoo TABLE OF CONTENTS Introduction 4 Currency 4 Forward-looking Statements 4 Cautionary Note to United States Investors Concerning Estimate of Measured and Indicated Mineral Resources 4 Glossary of Mining Terms 5 Part I Item 1. Identity of Directors, Senior Management and Advisors 8 Item 2 Offer Statistics and Expected Timetable 8 Item 3. Key Information 8 Item 4. Information on the Company 15 Item 5 Operating and Financial Review and Prospects 47 Item 6. Directors, Senior Management and Employees 51 Item 7. Major Shareholders and Related Party Transactions 62 Item 8. Financial Information 63 Item 9. The Offer and Listing 64 Item 10. Additional Information 65 Item 11. Quantitative and Qualitative Disclosures About Market Risk 70 Item 12. Description of Securities Other than Equity Securities 70 Part II Item 13. Defaults, Dividend Arrearages and Delinquencies 71 Item 14. Material Modifications to the Rights of Security Holders and Use of Proceeds 71 Item 15T. Controls and Procedures 71 Item 16A. Audit Committee Financial Expert 72 Item 16B. Code of Ethics 72 Item 16C. Principal Accountant Fees and Services 73 Item 16D. Exemptions from the Listing Standards for Audit Committees 73 Item 16E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 73 Part III Item 17. Financial Statements 74 Item 18. Financial Statements 74 Item 19. Exhibits 74 INTRODUCTION In this Annual Report on Form 20-F, which we refer to as the “Annual Report”, except as otherwise indicated or as the context otherwise requires, the “Company”, “we”, “our” or “us” refers to Avino Silver & Gold Mines Ltd. We were incorporated by Memorandum of Association under the laws of the Province of British Columbia on May 15, 1969, and on August 22, 1969, by virtue of an amalgamation with Ace Mining Company Ltd., became a public company whose common shares are registered under the United States Securities Exchange Act of 1934, as amended, and changed its name to Avino Mines & Resources Limited.On April 12, 1995, we changed our corporate name to International Avino Mines Ltd. and affected a reverse stock split of one common share for every five common shares outstanding.On August 29, 1997, we changed our corporate name to Avino Silver & Gold Mines Ltd. to better reflect our business of exploring for and mining silver and gold.Our principal executive office is located at Suite 400, 455 Granville Street, Vancouver, British Columbia V6C 1T1, Canada. You should rely only on the information contained in this Annual Report. We have not authorized anyone to provide you with information that is different. The information in this Annual Report may only be accurate on the date of this Annual Report or on or as at any other date provided with respect to specific information. CURRENCY Unless we otherwise indicate in this Annual Report, all references to “Canadian Dollars”, “CDN$” or “$” are to the lawful currency of Canada and all references to “U.S. Dollars” or “US$”are to the lawful currency of the United States. FORWARD-LOOKING STATEMENTS The following discussion contains forward-looking statements within the meaning of the United States Private Securities Legislation Reform Act of 1995 concerning the Company’s plans for its mineral properties which may affect the future operating results and financial position.Such statements are subject to risks and uncertainties that could cause our actual results and financial position to differ materially from those anticipated in the forward-looking statements.These factors include, but are not limited to, the factors set forth in the sections entitled “Risk Factors” in Item 3.D., and “Operating and Financial Review and Prospects” in Item 5.Statements concerning reserves and resources may also be deemed to constitute forward-looking statements to the extent that such statements reflect the conclusion that deposits may be economically exploitable.Any statements that express or involve discussions with respect to predictions, expectations, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects”, “does not expect”, “is expected”, “anticipates”, “does not anticipate”, “plans”, “estimates”, or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, or “will” be taken, occur or be achieved) are not statements of historical fact and may be “forward-looking statements”. CAUTIONARY NOTE TO UNITED STATES INVESTORS CONCERNING ESTIMATE OF MEASURED AND INDICATED MINERAL RESOURCES We advise United States investors that although the terms “measured resources” and “indicated resources” are recognized and required by Canadian regulations, the United States Securities and Exchange Commission, referred to as the “SEC”, does not recognize them.United States investors are cautioned not to assume that all or any part of our mineral resources in these categories will ever be converted into mineral reserves. 4 GLOSSARY OF MINING TERMS agglomeration Cementing crushed or ground rock particles together into larger pieces, usually to make them easier to handle; used frequently in heap-leaching operations. anomalous A value, or values, in which the amplitude is statistically between that of a low contrast anomaly and a high contrast anomaly in a given data set. anomaly Any concentration of metal noticeably above or below the average background concentration. assay An analysis to determine the presence, absence or quantity of one or more components. breccia A rock in which angular fragments are surrounded by a mass of finer-grained material. Cretaceous The geologic period extending from 135 million to 65 million years ago. cubic meters or m3 A metric measurement of volume, being a cube one meter in length on each side. cyanidation A method of extracting exposed gold or silver grains from crushed or ground ore by dissolving it in a weak cyanide solution. Diamond drill A rotary type of rock drill that cuts a core of rock that is recovered in long cylindrical sections, two centimeters or more in diameter. fault A fracture in a rock where there has been displacement of the two sides. grade The concentration of each ore metal in a rock sample, usually given as weight percent. Where extremely low concentrations are involved, the concentration may be given in grams per tonne (g/t or gpt) or ounces per ton (oz/t). The grade of an ore deposit is calculated, often using sophisticated statistical procedures, as an average of the grades of a very large number of samples collected from throughout the deposit. heap leaching A process whereby valuable metals, usually gold and silver, are leached from a heap, or pad, of crushed ore by leaching solutions percolating down through the heap and collected from a sloping, impermeable liner below the pad. hectare or ha An area totaling 10,000 square meters. highly anomalous An anomaly which is 50 to 100 times average background, i.e. it is statistically much greater in amplitude. lp induced polarization A method of ground geophysics surveying employing an electrical current to determine indications of mineralization, also referred to as “IP”. laterite A residual product of rock decay that is red in colour and has a high content in the oxides of iron and hydroxide of aluminum. 5 mineral reserve The economically mineable part of a measured or indicated mineral resource demonstrated by at least a preliminary feasibility study. This study must include adequate information on mining, processing, metallurgical, economic and other relevant factors that demonstrate, at the time of the reporting, that economic extraction can be justified. A mineral reserve includes diluting materials and allowances for losses that may occur when the material is mined. Mineral resources are sub-divided in order of increasing confidence into “probable” and “proven” mineral reserves. A probable mineral reserve has a lower level of confidence than a proven mineral reserve. The term “mineral reserve” does not necessarily signify that extraction facilities are in place or operative or that all governmental approvals have been received. It does signify that there are reasonable expectations of such approvals. mineral resource The estimated quantity and grade of mineralization that is of potential economic merit. A resource estimate does not require specific mining, metallurgical, environmental, price and cost data, but the nature and continuity or mineralization must be understood. Mineral resources are sub-divided in order of increasing geological confidence into “inferred”, “indicated”, and “measured” categories. An inferred mineral resource has a lower level of confidence than that applied to an indicated mineral resource. An indicated mineral resource has a higher level of confidence than an inferred mineral resource, but has a lower level of confidence than a measured mineral resource. A mineral resource is a concentration or occurrence of natural, solid, inorganic or fossilized organic material in or on the earth’s crust in such form and quantity and of such grade or quality that it has reasonable prospects for economic extraction. mineralization Usually implies minerals of value occurring in rocks. net smelter or NSR Royalty Payment of a percentage of net mining profits after deducting applicable smelter charges. NQ Denotes a definition of drill size of approximately 2-1/2 inches. oxide A compound of oxygen and some other element. ore A natural aggregate of one or more minerals which may be mined and sold at a profit, or from which some part may be profitably separated. outcrop An exposure of rock at the earth’s surface. possible or inferred ore Term used to describe ore where the mineralization is believed to exist on the basis of some geological information, but the size, shape, grade, and tonnage are a matter of speculation. prefeasibility study and preliminary feasibility study Each means a comprehensive study of the viability of a mineral project that has advanced to a stage where mining method, in the case of underground mining, or the pit configuration, in the case of open pit mining, has been established, and which, if an effective method of mineral processing has been determined, includes a financial analysis based on reasonable assumptions of technical, engineering, operating and economic factors, and the evaluation of other relevant factors which are sufficient for a qualified person, acting reasonably, to determine if all or part of the mineral resource may be classified as a mineral reserve. probable mineral reserve The economically mineable part of an indicated, and in some circumstances, a measured mineral resource demonstrated by at least a prefeasibility study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction can be justified. 6 proven mineral reserve The economically mineable part of a measured mineral resource demonstrated by at least a prefeasibility study. This study must include adequate information on mining, processing, metallurgical, economic, and other relevant factors that demonstrate, at the time of reporting, that economic extraction is justified. The term should be restricted to that part of the deposit where production planning is taking place and for which any variation in the estimate would not significantly affect potential economic viability. quartz Silica or SiO2, a common constituent of veins, especially those containing gold and silver mineralization. tailings Material rejected from a mill after most of the recoverable valuable minerals have been extracted. ton Imperial measurement of weight equivalent to 2,000 pounds. tonne Metric measurement of weight equivalent to 2,205 pounds (1,000 kg) TPD Tonnes per day. trench A long, narrow excavation dug through overburden, or blasted out of rock, to expose a vein or ore structure. tonne Metric measurement of weight equivalent to 1,000 kilograms (or 2,204.6 pounds). veins The mineral deposits that are found filling openings in rocks created by faults or replacing rocks on either side of faults. 7 PART I Item 1.Identity of Directors, Senior Management and Advisors Not applicable. Item 2. Offer Statistics and Expected Timetable Not applicable. Item 3. Key Information A.Selected Financial Data The selected historical financial information presented in the table below for each of the years endedDecember 31, 2009, December 31, 2008, December 31, 2007(1), January 31, 2007 and January 31, 2006, is derived from the audited financial statements of the Company. The audited consolidated financial statements and notes for the years ended December 31, 2009, December 31, 2008, and the eleven month period ended December 31, 2007 are included in this Annual Report.The selected historical financial information for each year ended January 31, 2007 and 2006, presented in the table below are derived from financial statements of the Company that are not included in this Annual Report.The selected financial information presented below should be read in conjunction with the Company’s consolidated financial statements and the notes thereto (Item 17) and the Operating and Financial Review and Prospects (Item 5) included elsewhere in this Annual Report. The selected financial data has been prepared in accordance with Canadian generally accepted accounting principles, which we refer to as “Canadian GAAP”.The consolidated financial statements included in Item 17 in this Annual Report are also prepared under Canadian GAAP.Included within these consolidated financial statements in Note 23 is a reconciliation between Canadian GAAP and United States generally accepted accounting principals, referred to as “US GAAP”, which differ, among other things, in respect to the recording of the investments in marketable securities, deferred exploration expenditures and recognition of future income tax benefits on renouncement of Canadian exploration expenditures to flow-through investors. (1) In January 2008, the Company changed its financial year end from January 31 to December 31. Consequently, the period ended December 31, 2007 is an 11 month fiscal year.(referred hereinafter as fiscal year end “2007-II”) 8 Canadian GAAP Years Ended December 31, Eleven Months Ended December 31, Years Ended January 31, Summary of Operations: Revenue $
